        Case 2:16-md-02724-CMR Document 1627 Filed 12/10/20 Page 1 of 8



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEUTICALS                           MDL 2724
PRICING ANTITRUST LITIGATION                             16-MD-2724

                                                         HON. CYNTHIA M. RUFE
THIS DOCUMENT RELATES TO:

ALL ACTIONS




      PLAINTIFFS’ MEMORANDUM REGARDING JOINT STIPULATION FOR A
     FOURTH CASE MANAGEMENT ORDER GOVERNING PHASE 2 DISCOVERY


        After months of negotiation, the parties have largely reached agreement on a proposed Case

Management Order to govern the next phase of this MDL. A single dispute remains for this Court

to resolve: what should happen if any new or existing plaintiff files a complaint after December 15,

2020?

        Plaintiffs propose that such a scenario should be addressed in the concrete if and when it

happens. With the benefit of an actual complaint in front of them, the affected parties should be

able to examine the complaint in context, meet and confer, and develop a sensible plan.

Defendants, on the other hand, seek a one-size-fits-all requirement that any such complaint be

locked away, probably for years, in indefinite suspense, regardless of the circumstances. For the

reasons set forth below, Plaintiffs respectfully request that the Court reject Defendants’ inflexible

approach and instead enter Plaintiffs’ version of the Joint Stipulation for a Fourth Case

Management Order Governing Phase 2 Discovery (attached as Exhibit A).

I.      INTRODUCTION AND RELEVANT PROCEDUAL HISTORY

        For the past several months, the parties have met and conferred extensively to develop a

comprehensive case management structure for the next phase of this MDL. The goal was always to

                                                  1
           Case 2:16-md-02724-CMR Document 1627 Filed 12/10/20 Page 2 of 8



    build on the Court’s prior Orders that governed the first phase of this MDL, starting with the Case

    Management Order and Discovery Schedule dated October 24, 2019 (Pretrial Order No. 105,

    ECF 1135) (“PTO 105”), which set forth certain procedures for the management of and

    discovery schedule for cases pending in the MDL as of September 1, 2019.

            The current parties have now reached agreement on nearly all aspects of a proposed Case

    Management Order to govern the cases filed after September 1, 2019. The parties’ proposed Joint

    Stipulation for a Fourth Case Management Order Governing Phase 2 Discovery includes the

    following agreed-to features:1

                •   A deadline of December 15, 2020 for filing amended complaints as of right under

                    the Federal Rules, or by a motion for leave to amend (¶ 1);

                •   A limit on the scope of Phase 2 discovery, which is to be confined to the

                    allegations contained in complaints filed between September 2, 2019 and

                    September 4, 2020, and which cannot include any drugs added to the MDL after

                    that time period (¶¶ 4-7);

                •   Identification of the parties to be bound by the proposed CMO (¶¶ 10-11);2 and

                •   Agreements to promptly meet and confer regarding Phase 2 discovery (¶ 8) and to

                    prioritize depositions of witnesses associated with bellwether cases (¶ 9).

These agreed provisions set a deadline for the filing of additional complaints, as the Court has

requested, and move the MDL forward in orderly fashion.



1
  Attached as Exhibit B is a form of the proposed CMO showing all agreed provisions in black text.
The parties’ disagreements are shown in paragraphs 1 and 3, where Plaintiffs’ proposed language
appears in blue text, and Defendants’ proposed language appears in green text.
2
  All current MDL Plaintiffs have agreed to be bound by the proposed CMO. The individual
defendants and certain corporate defendants – Pfizer plus a group of defendants added to the MDL
more recently (Alvogen, Cadista, Camber, Mallinckrodt, Roxane and Torrent) – did not agree to be
bound by this proposed CMO.
                                                       2
           Case 2:16-md-02724-CMR Document 1627 Filed 12/10/20 Page 3 of 8



           The sole area of disagreement between the parties is whether this CMO should govern any

    Complaints that might be filed by new or existing parties after December 15, 2020. Plaintiffs

    respectfully suggest that this CMO should not govern such Complaints. If or when they are filed,

    the relevant parties should meet and confer to determine how to manage any such complaints.

            In contrast, Defendants’ proposal is a re-tread of the arguments that this Court already

    rejected in the briefing for PTO 105, viz. that “any complaint filed (or amendment proposed) after

    December 15, 2020, shall be stayed indefinitely, and will not be the subject of discovery, until

    further order of this Court.” Ex. B ¶ 3.3 Once again, Defendants propose that this case be

    indefinitely delayed, to the clear detriment of the administration of justice.

    II.     ARGUMENT

            A. Plaintiffs’ Proposal is Practical, Sensible, and Will Not Prejudice Any Party

           In the circumstances of this case, additional complaints may well be filed after December 15,

2020, and it may make perfect sense to absorb those complaints into the MDL – but that is a

decision that should be made when the timing and contents of such complaints are known.

           For example, a new plaintiff could decide to join the MDL and assert the exact same claims

already pending before the Court. Or, significant new information may come to light that warrants

further amendment of a complaint filed on or before December 15, 2020. For example, such new

information could be disclosed in a new criminal filing by the Department of Justice. Or, it could

arise during a meet and confer where a Defendant notes errors in a complaint that warrant

correction – which has already happened in this MDL. Or it could be uncovered in the massive

discovery record or through further investigation of counsel.


3
 See, e.g., Defs.’ Obj. to Special Master David H. Marion’s Report and Recommended Order Setting
Forth Case Management Order and Discovery Schedule, MDL Doc. 1091 (arguing “This Court Can
And Should Establish A Suspense Docket”). The Court rejected that argument when it entered
PTO 105.
                                                       3
          Case 2:16-md-02724-CMR Document 1627 Filed 12/10/20 Page 4 of 8



          In each of these circumstances, incorporating such a complaint into ongoing proceedings

likely could be done without delaying or hindering the progress of this MDL. Further, just as

Defendants have a due-process right to assert meritorious defenses and counterclaims, any new

Plaintiff has a due-process right to be heard on the claims it chooses to assert, rather than being

subject to an ex ante stay – that, as Defendants concede, would eventually have to be lifted. Thus,

the timing of such a new or amended complaints should not be the sole criteria by which the Court

determines an appropriate next step, as Defendants propose. Rather, if and when there are any such

complaints, they should be judged on their contents and in the broader context of the MDL, so the

parties and the Court can evaluate how to most efficiently manage them.

          Taking a sensible, wait-and-see approach will not prejudice Defendants. The parties have

agreed that Defendants’ Phase 2 discovery obligations are set and will not expand beyond the

allegations of complaints filed by September 4, 2020. See Exs. A and B ¶¶ 4-7. Because Plaintiffs

propose that any such future complaints are “beyond the scope of this Joint Stipulation” (Ex. A and

B, ¶ 3), the parties should meet and confer to determine how to incorporate such filings into the

MDL. See id.4

           B. Defendants’ Proposed Indefinite Stay Would Delay This MDL for Years

            Defendants propose that “Any complaint filed (or amendment proposed) after December

    15, 2020, shall be stayed indefinitely, and will not be the subject of discovery, until further order




4
 The parties’ disagreement is also reflected in paragraph 1 of the proposed CMO, regarding
amendments after a decision on any motion to dismiss. In the circumstances where the Court
decides a motion to dismiss and grants leave to amend, Defendants seek to allow only amendments
that “relate[] to that resolution.” Ex. B, ¶ 1. This is improper, because the Court – not any
Defendant – has the sole discretion to determine the scope of any further amendments following a
motion to dismiss decision. Further, as noted above, there are good reasons to incorporate
additional information into an amended complaint, which is entirely separate from the issue of what
discovery such a complaint may need, if any, beyond what has already been agreed based on
allegations in the many Complaints in this MDL.
                                                      4
          Case 2:16-md-02724-CMR Document 1627 Filed 12/10/20 Page 5 of 8



    of this Court.” Ex. B, ¶ 3. This proposal would lead to absurd results in many instances, if a

    plaintiff sought to amend an existing complaint that it filed after December 15, 2020.

            For example, a plaintiff might seek to amend allegations that a Defendant claimed during

    discovery meet and confers were incorrect, or based on information learned in discovery, but

    without expanding the scope of future discovery.5 Under a plain reading of Defendants’

    proposal, even though discovery had been proceeding during Phase 2 on that same complaint,

    Defendants could argue that the “amendment proposed” should automatically be “stayed

    indefinitely,” even if it were merely making simple corrections. Ex. B, ¶ 3. This is not an efficient

    or sensible way to manage this or other potential hypothetical scenarios. Rather, they should be

    evaluated if they arise, in context, so that a sensible management approach can be determined,

    rather than Defendants’ request, ex ante, for an indefinite stay.

            Defendants’ proposal is especially prejudicial to any potential new plaintiffs who wish to

    file claims in the MDL. For them, it automatically kicks the proverbial can down the road,

    resulting in a delay of years – and then, at the end of that time, the can still needs to be opened.

            Further, some Plaintiffs already allege broad, continuing conduct. For example, the recent

    August 2020 Complaint filed by the County of Suffolk, New York (“Suffolk Complaint”), alleges

    a conspiracy ongoing through the time of filing.6 Those claims are not stale under any reading of




5
 This has occurred with multiple defendants at various points in the case, including but not limited
to Actavis, Alvogen, Par, Sandoz, Teva and West-Ward.
6
 Under the heading, “Defendants’ Violations Continue to the Present Date,” the Suffolk
Complaint alleges “the ongoing nature of the Price-Fixing Conspiracy, which continues to the
present date,” 2:20-cv-04893 Dkt. 1 at 225, ¶ 1052; see also, e.g., the Amended Complaint of the
County of Nassau, New York, et al. (“Nassau Complaint”), filed on December 20, 2019, and
alleging “the ongoing nature of Defendants’ overarching conspiracy . . . Plaintiffs continue to incur
new damages every day that they purchase generic pharmaceuticals made or sold by Defendants,
including . . . through and beyond the filing of this Complaint,” Dkt. 1160 at 325, ¶ 1346; the
Complaint of Harris County, Texas (“Harris Complaint”), filed on March 1, 2020, and alleging “a
                                                      5
       Case 2:16-md-02724-CMR Document 1627 Filed 12/10/20 Page 6 of 8



 the law; further, the relevant Statute of Limitations will not expire on those claims for years into

 the future. If, as alleged, the conduct harming Suffolk County was nationwide in scope, then

 there are many other victims who have not yet brought claims, but who could and should do so.

 Defendants’ proposal to sideline those claims indefinitely guarantees they become stale – and

 then requires that they be dealt with at some highly uncertain date in the future.

         In all likelihood, the most efficient way to manage those cases would be to bring those

 parties into the MDL and fold them into discovery, particularly if the new Complaints do not

 expand the scope of discovery. If there are any concerns that the allegations of new complaints

 fall outside the scope of the allegations already at issue in the MDL, those specific concerns

 should be addressed at the time of filing, and not through an ex ante stay. That way, when this

 process ends, it does so with finality, rather than with the need to litigate discovery issues that

 have been suspended at Defendants’ request. This is particularly so if complaints filed on

 December 16, 2020, (or later) entirely echo allegations already at issue in the MDL. As a result,

 the prudent course is to address any later-filed Complaints if and when they are filed. At that

 time, their contents will be known, rather than now, when they are mere specters.

         The Court’s initial Case Management Order (PTO 105) already expressly contemplates

 precisely this approach: that “discovery involving pre-existing parties may be expanded as

 appropriate to include newly added defendants and/or drugs.” PTO 105 ¶ 1. While Phase 1

 document discovery is largely complete, no Defendant has begun Phase 2 document production.

 Indeed, document production parameters are still being negotiated. Likewise, deposition

 discovery has not commenced. And yet Defendants, once again, propose indefinite stays of

 discovery for Complaints that might be filed as soon as the 16th of this month.



continuing course of conduct . . . Defendants’ fraudulent activities have not ceased and still
continue to this day . . . .” Dkt. 1266 at 333, ¶¶ 1517-18.
                                                   6
        Case 2:16-md-02724-CMR Document 1627 Filed 12/10/20 Page 7 of 8



         Defendants’ proposal flies in the face of this Court’s repeated admonitions to get the MDL

 moving towards resolution. It would drag out this MDL for years to stay discovery on all claims

 brought after next week: all the drugs that have been sued upon in this MDL were sold by

 Defendants during approximately the same time period, and many were the subject of unlawful

 conspiratorial conduct by the same people. Thus, to the extent that a party files a Complaint on

 Dec. 16th, 2020, or thereafter, it likely will be far more efficient to proceed with discovery on that

 complaint now, rather than to delay it for many years, after currently-filed cases are resolved. But

 again, this question should be resolved in the concrete rather than in the abstract, at the time a

 complaint is filed.

        Finally, an indefinite stay of complaints would be extremely prejudicial to the victims of

 Defendants’ conspiracy by delaying indefinitely both discovery and recovery. Over the past almost

 four years, memories have already begun to fade, witnesses have passed away (at least two

 witnesses have passed since the first complaints were filed in 2016), and relevant materials have

 been lost; Apotex, for example, has “inadvertently” destroyed the entire custodial file of Beth

 Hamilton, one of its key witnesses.

         Most importantly, the victims here – Plaintiffs – would be denied their right to seek full

 and timely recovery of the massive antitrust damages they suffered because of the violations

 committed by Defendants. Here, the hoary aphorism is still apt: Justice delayed is justice denied.

III.    CONCLUSION

         For the foregoing reasons, Plaintiffs respectfully request that the Court enter Plaintiffs’

 version of the Joint Stipulation for a Fourth Case Management Order Governing Phase 2

 Discovery, attached as Exhibit A.


Dated: December 10, 2020


                                                    7
       Case 2:16-md-02724-CMR Document 1627 Filed 12/10/20 Page 8 of 8




/s/ Roberta D. Liebenberg                                   /s/ Dianne M. Nast
Roberta D. Liebenberg                                       Dianne M. Nast
FINE, KAPLAN AND BLACK, R.P.C.                              NASTLAW LLC
One South Broad Street, 23rd Floor                          1101 Market Street, Suite 2801
Philadelphia, PA 19107                                      Philadelphia, PA 19107
215-567-6565                                                215-923-9300
rliebenberg@finekaplan.com                                  dnast@nastlaw.com
Liaison and Lead Counsel for the End-Payer Plaintiffs
                                                            Liaison and Lead Counsel for the Direct Purchaser
                                                            Plaintiffs

/s/ W. Joseph Nielsen                                       /s/ William J. Blechman
W. Joseph Nielsen                                           William J. Blechman
Assistant Attorney General                                  KENNY NACHWALTER, P.A.
55 Elm Street                                               1441 Brickell Avenue
P.O. Box 120                                                Suite 1100
Hartford, CT 06141-0120                                     Miami, Florida 33131
Tel: (860)808-5040                                          Tel: (305) 373-1000
Fax: (860)808-5033                                          Fax: (305) 372-1861
Joseph.Nielsen@ct.gov                                       E-mail: wblechman@knpa.com

Liaison Counsel for the States                              Liaison Counsel for Direct Action Plaintiffs and Counsel
                                                            for the Kroger Direct Action Plaintiffs
/s/ Jonathan W. Cuneo
Jonathan W. Cuneo
CUNEO, GILBERT & LADUCA LLP
4725 Wisconsin Ave. NW, Suite 200
Washington, DC 20016
(202) 789-3960
jonc@cuneolaw.com

Lead Counsel for the Indirect Reseller Plaintiffs




                                                        8
